DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues, see REMARKS 02/28/2022, that “…Tseng involve vehicles rather than scooters, so for Tseng, the problem "the user or other user cannot find the electric scooter parked in a place with no signal or with weak signal in a target application corresponding to the electric scooter" does not exist.” 

	This argument is not directed towards any claim that the Examiner can identify. Further, the Applicant has not indicated a meaningful distinction between a “vehicle” generally and a “scooter”, i.e., also a type of vehicle, with respect to the claimed invention. Therefore, the Examiner finds these arguments unpersuasive.

	The remainder of the Applicant’s arguments are directed towards claims which are not entered, therefore they are moot.

	The newly amended claims require further search and consideration before any statement on patentability can be made.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662